Citation Nr: 0735521	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

As the appeal of the veteran's claim for an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD) emanates from the veteran's disagreement with the 
initial 50 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Claims of service connection for tinnitus and left ear 
hearing loss were also developed for appellate review; 
however, service connection was granted by the RO in April 
2007.  Consequently, the PTSD claim is the only claim now 
before the Board.


FINDING OF FACT

Since the effective date of the initial grant of service 
connection, November 23, 2004, the veteran's PTSD has been 
manifested by moderate symptoms such as disturbances in 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, and 
panic attacks more than once a week, causing occupational and 
social impairment with reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (when a 
claim for service connection has been proven, the purpose of 
Section 5103(a) has been satisfied and notice under its 
provisions has been satisfied).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.

Here, the veteran's claim for a higher initial rating for 
service-connected compensation benefits falls squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, 
the Board finds that the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Dingess/Hartman v. Nicholson, supra.

Here, the veteran was notified in May 2005 that his claim for 
service connection for PTSD had been granted.  The notice 
included a copy of the RO's May 2005 rating decision, in 
which the veteran was provided notice of the effective date 
for his award, November 23, 2004, as well as the rating 
criteria for mental disorders.  The rating decision also 
informed the veteran of the evidence the RO considered and 
its reasons for assigning a 50 percent rating.  Following the 
veteran's notice of disagreement with the May 2005 rating 
decision and the issuance of a statement of the case (SOC) 
and a supplemental statement of the case (SSOC), the veteran 
was issued a notice letter in January 2007, which described 
how the RO assigned a disability rating and effective date, 
as well as the factors that were considered.  The veteran was 
again informed of the need to submit evidence in support of 
his claim, to include any such evidence in his possession, 
and informed what the evidence needed to show to warrant a 
higher rating.

Thereafter, in March 2007, the RO re-adjudicated the claim 
and issued the veteran a second SSOC.  In particular, this 
SSOC notified the veteran that the RO was continuing the 50 
percent rating for his service-connected PTSD.  Likewise, the 
veteran was provided notice of the relevant rating criteria 
associated with his claim for a higher rating as well as the 
reasoning behind the RO's decision.  Consequently, the Board 
finds the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  Otherwise, 
nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's relevant post-service records from the Oklahoma 
City VA Medical Center (VAMC) have been obtained and 
associated with the claims file.  The veteran was given VA 
examinations in both April 2005 and February 2007.  The 
veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing records pertinent to 
the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a May 2005 rating decision, the RO granted the veteran 
service connection and assigned a 50 percent rating for PTSD.  
In doing so, the veteran's disability was rated for PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Under 
the General Rating Formula For Mental Disorders, to include 
PTSD, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2007).

Since the initial grant of service connection, the Board does 
not find that the veteran's PTSD has resulted in a level of 
impairment warranting a rating of 70 percent.  

The relevant medical evidence of record consists of a private 
psychological examination performed in October 2004, two VA 
examinations performed in April 2005 and February 2007, and 
treatment records from the veteran's visits to the Oklahoma 
City VAMC for treatment of his PTSD.

Here, the veteran underwent a private psychological 
examination in October 2004 in which he was diagnosed with 
PTSD and major depressive disorder.  At that examination, the 
psychologist noted that the veteran had worked for the same 
employer for 28 years and had been married for 39 years.  The 
examiner noted the veteran's report of feeling irritable, 
anxious, and emotionally numb, and of suffering from frequent 
panic attacks, flashbacks, and nightmares.  The examiner also 
noted that the veteran preferred to be alone and avoided 
noise and crowds.  The examiner performed a number of tests, 
finding that the veteran suffered from PTSD and depression as 
well as significant levels of stress but displayed no 
significant cognitive impairment.  Tests further revealed 
that the veteran was likely to have a blunted affect and 
dampened mood and had difficulty concentrating.  The 
psychologist also found the veteran to have difficulty with 
interpersonal and emotional relationships.  The 
psychologist's diagnosis was Axis I: PTSD, labeled 
"severe," and major depressive disorder, Axis IV: 
"Moderate Severe; problems in social adaptation," and Axis 
V: 55 (Global Assessment of Functioning (GAF) score).  The 
veteran was recommended for treatment, to include "psycho-
pharmacological intervention."

In the veteran's April 2005 VA examination, the psychologist 
noted in particular that the veteran was employed and had 
been working for the same employer for a number of years.  
The veteran reported that the job enabled him to change 
locations or job types about every six months, which helped 
him with job retention as he found it difficult to interact 
with the same co-workers after that amount of time.  The 
examiner further noted the veteran's report that since his 
return from service in Vietnam, he had had difficulty forming 
emotional ties with others and had a "limited range of 
emotional expression."  In particular, the veteran stated 
that his relationship with his wife and adult son were 
emotionally distant.  The examiner also noted the veteran's 
report of intrusive thoughts and images, which occurred on 
average two times per week.  The examiner further noted the 
veteran's report of nightmares and interrupted sleep 
patterns, his exaggerated startle response, and his need to 
sit away from noise and crowds, keeping his back to the wall 
in public.  The veteran further reported difficulties with 
depression, stating that he sometimes felt unmotivated and 
would sit on the couch at those times, not engaging in any 
activity.  The examiner also noted that the veteran reported 
avoiding discussing his time in Vietnam and watching movies 
about the Vietnam Era. 

Otherwise, the psychologist found that the veteran had 
reasonably good short-term memory and no thought disorders, 
hallucinations, or delusions.  Although the veteran reported 
drinking two to three beers daily and more on weekends, the 
examiner found that his use of alcohol was not an impairment 
to his work or social activity.  The examiner noted the 
veteran's report that he had two friends with whom he and his 
wife would occasionally socialize but otherwise noted his 
limited social activities.  Further, the examiner found that 
the veteran had no significant problems with cognitive 
function; his proverb interpretation and verbal analysis of 
related word pairs showed good verbal abstracting skills, and 
he performed both serial 5s and serial 7s well.  The 
veteran's eye contact was noted as good except when 
discussing his specific Vietnam-related stressors, and he was 
found to be appropriately dressed.  The psychologist's 
diagnosis was Axis I: PTSD and Axis V: 60 (GAF score).  The 
examiner further found that the veteran suffered from a 
"mild to moderate degree of dysfunction" in his capacity 
for work and social activities. 

The RO obtained a second VA examination relating to the 
veteran's PTSD in February 2007.  At that examination, the 
same psychologist who performed the earlier evaluation again 
examined the veteran.  The examiner again noted that the 
veteran reported suffering from interrupted sleep and 
nightmares, which at the time of the second examination were 
occurring most nights.  The examiner also noted the veteran 
continued to have depression, an exaggerated startle 
response, and intrusive thoughts, all of which occurred on an 
increased basis.  The veteran's difficulty with achieving 
emotional closeness with friends and family members was 
ongoing, the examiner noted.  Although the veteran reported 
having no close friends, the examiner noted that he and his 
wife went out to eat every week or two, and he occasionally 
attended church functions and movies.  The veteran reported 
being employed at the same company but moving from assignment 
to assignment.  He stated that his employment was stressful, 
in part due to his co-workers' antagonizing him, and stated 
his plan to retire at the age of 62.

Otherwise, the psychologist again found that the veteran had 
fairly good short-term memory and no thought disorders, 
hallucinations, or delusions.  The examiner found that the 
veteran's moderate use of alcohol was not an impairment to 
his work or social activity.  Further, the examiner found 
that the veteran had no significant problems with cognitive 
function; his proverb interpretation and verbal analysis of 
related word pairs showed good verbal abstracting skills, and 
he performed both serial 5s and serial 7s well.  The 
veteran's eye contact was noted as poor, as he looked down 
and away from the examiner at most times.  The psychologist's 
diagnosis was Axis I: PTSD with increasingly prominent 
depression and Axis V: 55 (GAF score).  The examiner found 
that some of the veteran's symptoms of PTSD, including his 
nightmares, intrusive thoughts, nervousness, and depression, 
have shown increases.  The examiner further found that the 
veteran was able to work and had in fact worked for the same 
employer for thirty years.  The examiner's opinion was that 
the veteran's PTSD had "progressed somewhat," with no 
remission and considerable dysfunction in his social 
functioning and work capacity that "approach[ed] the severe 
level at times."  

Following the veteran's second VA examination, he was treated 
at the Oklahoma City VAMC in January and February 2007.  At 
his first visit to the VAMC ambulatory mental health clinic, 
the veteran reported his PTSD symptoms, including his 
feelings of anxiousness, interrupted sleep, and nightmares.  
The treating psychologist also noted the veteran's report of 
having difficulty getting along with his wife and co-workers 
and his "occasional thoughts of death" but acknowledged 
that the veteran has no intent to harm himself.  The 
psychologist recommended that the veteran begin the VA's 
post-traumatic stress recovery program, but the veteran 
expressed fear over obtaining treatment and refused to commit 
to the program.  At a subsequent VAMC visit, the examiner 
noted the veteran's report of arguing with his co-workers and 
supervisors and recorded his continuing interrupted sleep 
patterns and feelings of anger and sadness.  At this visit, 
the veteran was found to have good eye contact and mood with 
normal speech and affect, suffering from no delusions or 
hallucinations.  He also reported having "occasional 
suicidal thoughts" but has never acted on them.  He was 
prescribed citalopram hydrobromide for depression, which he 
continues to take.

In addition to the medical evidence, the veteran has 
submitted multiple statements in support of his claim as well 
as lay statements from his wife, sister, and sister-in-law.  
Each of these statements reflects similar complaints and 
symptoms as were reported in the veteran's two VA 
examinations, his private evaluation, and his 2007 treatment 
records.  In particular, the veteran's wife noted that the 
veteran refused to seek treatment for his PTSD because he 
"trusts no one" and has threatened to "end it all" when 
arguing with her.  The veteran corroborated these statements, 
stating in an undated letter that he has nightly dreams about 
incidents he witnessed in Vietnam and suffers from 
depression.  He also stated in a statement in support of 
claim that he occasionally thinks that his family would be 
"better off without" him.

In this case, the veteran's first diagnosis, made by a 
private psychologist in October 2004, was PTSD, labeled as 
severe, and major depressive disorder.  His PTSD was 
described as mild to moderate at his first VA examination in 
April 2005 and as causing considerable dysfunction, with 
symptoms occasionally approaching severe levels at his second 
VA examination in February 2007.  As noted by the examining 
psychologists and by the veteran and his family in lay 
statements, the disorder has caused the veteran considerable 
occupational and social impairment.  Specifically, the 
veteran has difficulty maintaining close emotional ties with 
his wife and son and has limited social interaction with 
other family members and friends.  Further, he changes his 
work assignment every six to seven months, as he has 
difficulty getting along with his co-workers after some time.  
The Board also notes that the VA examiner found the veteran's 
depression to be increasing, as well as his nightmares, 
nervousness, and intrusive thoughts, all of which occur more 
than once per week.  He has also been found likely to have a 
blunted affect, dampened mood, and difficulty concentrating.

In examining the veteran's symptoms under the General Rating 
Formula For Mental Disorders, however, the Board finds 
compelling the veteran's thirty-year career with a single 
employer and his forty-two-year marriage.  Although the 
veteran has changed work assignments repeatedly, he has 
maintained consistent employment with a single company for 
more than three decades and plans to retire from that company 
within two years.  The Board acknowledges that his work 
environment has become increasingly stressful for the veteran 
but emphasizes that he is nevertheless able to work and has 
remained steadily employed for many years.  The Board is also 
cognizant of the stress and emotional distance present in the 
veteran's marriage and family but finds significant the fact 
that the veteran and his wife have maintained their marriage 
for over four decades.  In this case, while it is evident 
that the veteran suffers from continuous PTSD, the disability 
has not been shown to affect the veteran's ability to 
function independently and appropriately.  The veteran 
continues to work, and while he appears to demonstrate a 
difficulty in establishing and maintaining effective 
relationships due to his PTSD, the evidence does not in any 
way demonstrate an inability to establish and maintain 
effective relationships.  In this regard, the veteran remains 
married and there is no indication that his PTSD has resulted 
in any seriously adverse work-related relationships.  
Further, symptoms such as flattened affect, nightmares and 
intrusive thoughts occurring more than once weekly, and 
disturbance in mood are compensated for in the rating of 50 
percent contemplated by the General Rating Formula For Mental 
Disorders.

Thus, the Board does not find that a rating greater than 50 
percent, to a 70 percent or 100 percent rating, for PTSD is 
warranted.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  

The Board has also has considered but does not find that the 
veteran's PTSD causes total social and occupational 
impairment; thus it does not more nearly approximate a 100 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The Board is aware that the veteran has reported occasional 
suicidal thoughts and thoughts that his family would be 
"better off" without him.  This ideation is one of the 
criteria contemplated by the 70 percent rating set forth in 
the General Rating Formula For Mental Disorders.  Although 
the Board acknowledges that the presence of a single 
criterion, if sufficiently severe, can warrant a higher 
rating, the Board concludes that this symptom does not rise 
to the level of severity contemplated by the 70 percent 
rating.  Here, the veteran has reported occasional suicidal 
thoughts but has never acted on those thoughts or been 
considered a harm to himself or others.  Further, he has 
stated that his strongest motivation for refraining from 
acting on these thoughts is his wife.  This statement speaks 
to the veteran's relationship with his wife and further 
suggests that his difficulty with interpersonal relationships 
does not rise to the level of an inability to maintain such 
relationships contemplated by the 70 percent rating.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran, which have remained between 51 and 
60 over the course of three examinations.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." It does not otherwise 
include impairment in functioning due to physical (or 
environmental) limitations.  There is no question that the 
GAF score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, the Board finds that the veteran's GAF scores 
of 55 in October 2004, 60 in April 2005, and 55 in February 
2007 coincide with his stated PTSD symptoms and with the 
rating of 50 percent assigned by the RO under the General 
Rating Formula For Mental Disorders.  The DSM-IV identifies 
scores in the ranges of 51-60 as "moderate symptoms," which 
include flat affect, circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, manifested in such ways 
as having few friends or conflicts with peers or co-workers.  
Nothing about the veteran's assigned GAF scores, when 
considered in light of the other evidence of record-in 
particular the veteran's level of occupational and social 
impairment-leads the Board to conclude that a rating in 
excess of 50 percent is warranted. 

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's PTSD symptoms.  In 
this case, the Board finds that the veteran's reported 
symptoms, as discussed in the evidence noted above, are most 
akin to the criteria for the 50 percent rating already 
awarded.  Here, the Board acknowledges that the veteran's 
symptoms have been diagnosed as severe and also as 
approaching severe at times.  Nevertheless, when the Board 
considers the veteran's assigned GAF scores and the level of 
his social and occupational impairment, the veteran's PTSD 
simply does not approximate the rating criteria for a 70 or a 
100 percent rating.

Therefore, the Board finds that since the initial grant of 
service connection, the veteran's service-connected PTSD does 
not warrant a rating in excess of 50 percent.  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007) (cited to in the September 
2005 SOC).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); frequent periods of treatment, 
let alone hospitalization; or evidence that the veteran's 
PTSD otherwise renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 50 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


